DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 13 of U.S. Patent No. 10,424,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between independent claim 1 and 12 of the present application and claims 1 and 13 of patent are largely semantic, In addition, the present claims require a pair of conductors, and the connection be configured to realeasably engage the input port. These alternatives would have been obvious as a duplication of part as one ground or two ground connectors. It would have been obvious to one having ordinary skill in the art to have an additional ground conductor, since it has been held . 
It would have been obvious to one having ordinary skill in the art to have an additional ground conductor to meet the environmental needs in case one ground conductor is loosed or disconnected as two ground conductors is not exclusively needed. 
Claims 2, 3 and 7 of the present application are also included in claims 2, 3 and 6, respectively, of the patent.
Claims 6, 19, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,424,882 in view of Crippen et al (Pub. No: 2010/0149746).
U.S. Patent No. 10,424,882 claims the connector and system as discussed above, but does not explicitly include an EMC spring contact electrically connected to the conductive shield.  Crippen teaches the use of an EMC spring (330) in a similar device.  It would have been obvious to one having ordinary skill in the art to add the EMC spring contact electrically connected to the conductive shield such as disclosed in Crippen in order to prevent the HDD component shorting in the system claimed in Pat. 10424882.
 
                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 7-9, 12-13, 15, 17-18, 20 and 26-28  is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Phillips: WO 2017/011498 A1). This document was published on 1/19/2017 which makes it prior art under 102(a)(1).  Additionally, it is prior art under 102(a)(2), with an effectively filed date of 07/13/2016.  Both dates are prior to the March 17, 2017 effective filing date of the present application.
	Regarding claim 1, Phillips discloses a connector (12) for providing security to an article of merchandise, the article of merchandise comprising an input port (15), the connector comprising: a connection portion (14, 10) configured to releasably engage the input port of the article of merchandise, the connection portion comprising a conductive shield (26); and a plurality of conductors (24, 34, 36), at least one pair of the conductors being ground conductors (32), wherein the at least one pair of ground conductors is not electrically connected to the conductive shield when the conductive shield (26) is not engaged with the input port (15: see paragraph 0022), wherein the at least one of the pair of ground conductors (32) is configured to electrically connect to the conductive shield (26) when the connector is engaged with the input port of the 
Regarding claim 2, Phillips discloses at least a pair of the plurality of conductors (24, 36) are configured to transmit power between the connector and the article of merchandise (M). 
Regarding claim 3, Phillips discloses the connection portion comprises the plurality of conductors (24, 36).
Regarding claim 5, Phillips discloses the conductive shield surrounds the pair of ground conductors (32) such that the plurality of conductors are housed within the conductive shield (26).
Regarding claim 7, Phillips discloses the connection portion is configured to electrically connect to the article of merchandise in different orientations (see paragraph 0020).
Regarding claim 8, Phillips discloses the plurality of conductors comprise two pairs or multiple of ground conductors (32)
Regarding claim 9, Phillips discloses the plurality of conductors (24, 34) are configured to transmit data between the connector and the article of merchandise.
Regarding claim 12, Phillips discloses security system for providing security to an article of merchandise (M), the article of merchandise comprising an input port (connection: 14) and internal circuitry (17), the security system comprising: a controller (18); a cord (12) configured to operably engage the controller; and a connector(14, 10) operably engaged with the cord and configured to releasably engage the input port of 
wherein the at least one of the pair  or plurality of ground conductors is configured to transmit a signal through the sense loop when the connector is engaged with the article of merchandise, and wherein the controller is configured to detect a change in the signal that is indicative of a security event (see paragraph 0022). 
Regarding claim 13, Phillips discloses the connector is a USB connector ( see paragraph 0023).
Regarding claim 15, Phillips discloses the conductive shield surrounds the pair of ground conductors (32). 
Regarding claim 17, Phillips discloses the plurality of conductors comprise two pairs of ground conductors (32).
Regarding claim 18, Phillips discloses the plurality of conductors 24, (34) are configured to transmit data between the connector and the article of merchandise (M).
Regarding claim 20, Phillips discloses an article of merchandise (M) comprising:
transmitting power and a security signals through a connector engaged with an input port (15) of an article of merchandise, the connector comprising a conductive 
Regarding claim 26, Phillips discloses the connection portion further comprises one or more retention latches configured to retain the connection portion within the input port when inserted therein (15).
Regarding claim 27, Phillips discloses the at least one pair of ground conductors (32) are configured to be deflected in response to insertion of the connection portion into the input port (15) for establishing an electrical connection with the conductive shield.
Regarding claim 28, Phillips discloses the signal is not transmitted by the input port (15) or the internal circuitry of the article of merchandise (M).

                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant: PG Bub.: 2014/0335730.
Regarding claim 1, Grant discloses a connector (12) for providing security to an article of merchandise, the article of merchandise comprising an input port (15), the connector comprising: a connection portion (14, 10) configured to releasably engage the input port of the article of merchandise, the connection portion comprising a conductive shield (26); and a plurality of conductors (24, 34, 36), at least one pair of the conductor being ground conductors (32), wherein the at least one ground conductors is not electrically connected to the conductive shield when the conductive shield (26) is not engaged with the input port (15: see paragraph 0022), wherein the at least one of the pair of ground conductors (32) is configured to electrically connect to the conductive shield (26) when the connector is engaged with the input port of the article of merchandise such that a sense loop is defined by the at least one ground conductor (32) and the conductive shield (26), and wherein interruption of the sense loop is indicative of a security event. However, Grant fails to explicitly disclose a pair of the conductors being ground conductors being ground conductors and that the connection be configured to releasably engage the input port (with the latching features). 




Regarding claim 2, Grant discloses at least a pair of the plurality of conductors (24, 36) are configured to transmit power between the connector and the article of merchandise (M). 
Regarding claim 3, Grant discloses the connection portion comprises the plurality of conductors (24, 36).
Regarding claim 7, Grant discloses the connection portion is configured to electrically connect to the article of merchandise in different orientations.
Regarding claim 12, Grant discloses security system for providing security to an article of merchandise (M), the article of merchandise comprising an input port (connection: 14) and internal circuitry (17), the security system comprising: a controller (18); a cord (12) configured to operably engage the controller; and a connector(14, 10) operably engaged with the cord and configured to releasably engage the input port of the article of merchandise (M), the connector comprising a conductive shield and a plurality of conductors (32, 34), at least one the conductor (32) being ground conductors, wherein the at least one ground conductor (32) is not electrically connected . 

Claims 1-3, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant: PG Bub.: 2014/0335730 in view of Wu ( US patent 6,099,351).
Regarding claim 1, Grant discloses a connector (12) for providing security to an article of merchandise, the article of merchandise comprising an input port (15), the 
Regarding claim 2, Grant and Wu disclose at least a pair of the plurality of conductors (24, 36) are configured to transmit power between the connector and the article of merchandise (M). 

Regarding claim 7, Grant and Wu disclose the connection portion is configured to electrically connect to the article of merchandise in different orientations.
Regarding claim 12, Grant discloses security system for providing security to an article of merchandise (M), the article of merchandise comprising an input port (connection: 14) and internal circuitry (17), the security system comprising: a controller (18); a cord (12) configured to operably engage the controller; and a connector(14, 10) operably engaged with the cord and configured to releasably engage the input port of the article of merchandise (M), the connector comprising a conductive shield and a plurality of conductors (32, 34), at least one the conductor (32) being ground conductors, wherein the at least one ground conductor (32) is not electrically connected to the conductive shield when the conductive shield is not engaged with the input port, wherein the at least one of the at least one ground conductor is configured to electrically connect to the conductive shield to define a sense loop when the connector is engaged with the article of merchandise such that a sense loop is defined by the at least one pair of ground conductors and the conductive shield (26), wherein the at least one of the pair  or plurality of ground conductors is configured to transmit a signal through the sense loop when the connector is engaged with the article of merchandise, and wherein the controller is configured to detect a change in the signal that is indicative of a security event. However, Grant fails to explicitly disclose a pair of the conductors being ground conductors and that the connection be configured to releasably engage the input port. Wu discloses a pair of conductors (3) being ground conductors and the .
Claims 6, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips WO 2017/011498 A1) in view of Crippen et al (Pub. No: 2010/0149746).
Phillips discloses the shield with ground contact connection, but fails to explicitly disclose at least one EMC spring contact electrically connected to the conductive shield. It would have been obvious to one having ordinary skill in the art to add the EMC spring contact electrically connected to the conductive shield, such as taught in Crippen, in order to prevent the HDD component shorting in the device of Phillips. 

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                     01/30/2021